      Case 2:19-cv-14666-SM-JVM Document 12 Filed 12/18/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

E.N. BISSO & SON, INC.                         §      CIVIL ACTION No. 19-14666
                                               §
VS.                                            §      SECTION “E” DIVISION 2
                                               §
M/V DONNA J. BOUCHARD, her tackle,             §      JUDGE: MORGAN
furniture, apparel, appurtenances, etc. in     §
rem, and the Barge B. NO. 272, her tackle,     §      MAGISTRATE: VAN MEERVELD
furniture, apparel, appurtenances, etc. in     §
rem and BOUCHARD                               §
TRANSPORTATION CO., INC. in                    §
personam                                       §

                                             ORDER

        Considering the foregoing ex parte Motion to Appoint Substitute Custodian;

        IT IS HEREBY ORDERED that PLAINTIFF E.N. BISSO AGREES TO PROCURE

 BLUE MARINE SECURITY LLC THROUGH ITS AUTHORIZED AGENT, TOM LATTA,

 121 HERMAN DRIVE, BELLE CHASSE, LA 70037, TELEPHONE (504) 914-0188 AS

 SUBSTITUTE CUSTODIAN AND PAY FOR SERVICES RENDERED;

        IT IS FURTHER ORDERED that PLAINTIFF AND/OR BLUE MARINE SECURITY

 LLC AGREES TO RELEASE AND HOLD HARMLESS, AND INDEMNIFY THE UNITED

 STATES OF AMERICA, THE UNITED STATES MARSHAL, THEIR AGENTS,

 SERVANTS, EMPLOYEES, AND ALL OTHERS FOR WHOM THEY ARE RESPONSIBLE,

 FROM ANY AND ALL LIABILITY OR RESPONSIBILITY FOR CLAIMS ARISING FROM

 THE ARREST OR ATTACHMENT OF THE VESSELS;

        IT IS FURTHER ORDERED that Blue Marine Security, LLC, (“Blue Marine”),

 through its Agent, Tom Latta, is hereby appointed substitute custodian for the United States

 Marshal in connection with the arrest of the Articulated Tug/Barge unit consisting of the M/V

 DONNA J. BOUCHARD bearing United States Coast Guard Documentation Number 1257374,


                                              1
      Case 2:19-cv-14666-SM-JVM Document 12 Filed 12/18/19 Page 2 of 2




IMO Number 9753181 and the Barge B. NO. 272, bearing United States Coast Guard

Documentation Number 1257375, their equipment, engines, tackle, appurtenances, etc. (the

“Vessels”) and will perform the custodial services for the Vessels, including maintaining

adequate liability insurance to respond to damages; and

        IT IS FURTHER ORDERED that the United States Marshal be, and it hereby is

authorized and directed, upon seizure of the Vessels pursuant to a Warrant of Vessel Arrest, to

surrender the possession of such Vessels to Blue Marine, and that upon such surrender, the

United States Marshal, its officers, deputies, agents, servants, employees and insurers shall be

in all respects discharged from all duties and responsibilities or the safekeeping of said Vessels;

       IT IS FURTHER ORDERED that the Vessels shall remain at the Vessels’ current

location at Nine Mile Anchorage, Mile 83 A.H.P., Lower Mississippi River, pending further

Order of this Court, and be maintained in the same order and condition as when surrendered to it

under this Order, normal wear and tear excepted;

       New Orleans, Louisiana, this 18th day of December , 2019.

                                             ________ ________ ____________ ________
                                             UNITED STATES DISTRICT COURT JUDGE




                                                2
